IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 8, 2008
                                     No. 08-50375
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

RODRIGO DEL REAL-HURTADO, also known as Luis Sanchez-Hernandez

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:07-CR-2552-1


Before JOLLY, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the Judgment in a Criminal Case, Rodrigo Del Real-Hurtado
presents arguments that he concedes are foreclosed by United States v. Cepeda-
Rios, 530 F.3d 333, 335-36 (5th Cir. 2008), which held that the Supreme Court’s
decision in Lopez v. Gonzales, 549 U.S. 47 (2006) did not overrule our precedent
holding that a second state conviction for simple possession of a controlled
substance qualifies as an aggravated felony that supports the imposition of an
eight-level enhancement under U.S.S.G. § 2L1.2(b)(1)(C). The Government’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 08-50375

motion for summary affirmance is GRANTED, and the judgment of the district
court is AFFIRMED.




                                    2